       Case 7:19-cv-02367-PMH-PED Document 124 Filed 08/13/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                          S^?)
 Black Rock   Truck Group, Inc.,
                                        Plaintiff,                        CORRECTED
                                                                             ORDER
                - against -
                                                                    19Civ.2367(PMH)(PED)



 Tarasicwicx et aL,
                                        Defendants.


PAUL E. DAVISON, U.S.M.J.:


       At the conclusion of a hearing on July 29, 2020, the Court reserved decision concerning


the discovery disputes set forth in counsel's letters dated June 30, 2020 and July 7,2020. [Dkts.


112, 116,] The Court also directed plaintiffs counsel to submit certain emails to the Court for m


camera mspectson. Counsel complied with that directive on July 30, 2020, and the Court has


reviewed those materials and has considered the arguments of counsel. The Court rules as


follows:

       1. Defendant's objection to plaintiffs wholesale designation (in the first instance) of its

email production as "Attorney's Eyes Only" is OVERRULED. Substantially for the reasons set


forth by plaintiffs counsel the Court finds that, in the circumstances presented here, this


procedure promotes the speedy and inexpensive determination of this action.


       2. Defense counsel may disclose "Profit Analysis Sheets" and "Full Runs" to defendants


only in the presence of counsel. Defendants may not make or retain copies of the


documents, nor may they retain notes concerning these documents.


       3. Everett Freeman emails. Plaintiffs objection to searching Mr. Freeman's emails (and


producing responsive documents) is OVERRULED.
       Case 7:19-cv-02367-PMH-PED Document 124 Filed 08/13/20 Page 2 of 2



       4. Plaintiffs privilege claims as to the nine emails produced for in camera review are


SUSTAINED. As to communications with Lonestar Truck Group, the Court finds that plaintiffs


have established the existence of a contractual relationship between Black Rock Truck Group


and Loncstar sufficient to support a functional equivalent of an employee exception to waiver of


the attorney-client privilege. [Dkt, 116-5.] As to the email forwarded to Mr. McConnel's


nephew, Candelario Bryant, the Court finds this communication to constitute attorney work


product which remains privileged despite disclosure to a family member. See Schanfield v.


SojUz Corp. Of Am,, 258 F.R.D. 21, 216-17 (S.D.N.Y. 2009).


Dated: August 12,2020
       White Plains, New York
                                                    SjCtORHERED



                                                    Pair??15avison, U.S.M.J.
